DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 106649050000) in view of Ficca (US 4,414,231).
In regard to claim 1, Kim discloses  a method for preparing a high color concentrated (HCC) wine, the method comprising:
obtaining a grape fluid composition from one or more grapes ([0012]);
adjusting pH of the grape juice (contacting the grape fluid composition with a reagent to modify the pH) ([0012]);
filtration of wine (concentrating the wine) ([0012]).
Based on the machine translation, it is not clear if Kim discloses adding an amount of distilled alcohol to the grape fluid composition to produce a fortified wine composition.
In any case, in regard to claims 1, 15-17, 34-35, Ficca discloses special natural wines are prepared by sweetening and flavoring of selected natural wines having particular acidity, sugar and alcohol content (Abstract).  Ficca discloses special natural wines that simulate distilled liqueurs in taste (Abstract). Ficca discloses “[d]istilled wine spirits may be added as desired or necessary to adjust the alcohol content to within the range of 20 to 24 percent (by volume) as shown in the FIG. 2” (Col. 3 lines 43-45).
One of ordinary skill in the art would have been motivated to modify Kim in view of Ficca and to add distilled spirit to the grape wine composition in order to obtain desired level of alcohol strength and desired organoleptic properties.
In regard to claims 2 and 36-38, Kim discloses  sugar of up to 30 degrees Brix or greater (between 18-30 degrees Brix, preferably 21-24 degrees Brix).
In regard to claim 3, Kim discloses  rubi red grapes (claim 3).
In regard to claims 4 and 7-8, it is noted that grape juice is conventionally obtained by pressing the grapes and grape components.
In regard to claims 5 and 28, Kim discloses  pasteurization step of grape juice. Pasteurization reads on heat treatment as claimed.
In regard to claims 6 and 29, it is noted that fermentation of grapes is performed at lower temperatures for the optimal yeast performance.
In regard to claims 9-11 and 26-27, Kim discloses  filtration of grape fluid composition. One of ordinary skill in the art would have been motivated to employ any conventional clarification technique in order to clarify grape fluid composition.
In regard to claims 12-14, 19, 24, 25, 31-33, Kim discloses pH of 3-3.6.
In regard to claims 18, 21, 30, Kim discloses  addition of 10% of alkaline metal sulfites.
In regard to claim 20, Kim discloses  addition of pectin degrading enzymes.
In regard to claim 22, Kim discloses  tannins from grape pulp.
In regard to claim 23, it is noted that there is a time gap between obtain grape must and further processing it that reads on the limitation of claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791